DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (USPN 7,567,123) in view of Yin (USPAPN 2010/0330938).
With respect to claim 1, Leung et al. discloses, in Figs. 1-3, a radio frequency (RF) power detector (14 of Fig. 1 details of construction disclosed in Figs. 2-3) comprising: 
an envelope detector (at least one of Q1 and Q2 of Fig. 3 which detects the envelope of the input signal by providing an output responsive to the envelope of Vin/Vip, e.g., see Col. 3 lines 62 to Col. 4 line 3 and Col. 4 lines 20-50.  Note the current mirror/current multiplier is incapable of detecting an envelope of the signal without 16 of Fig. 2/Q1 and Q2 of Fig. 3) having an RF signal terminal (e.g., one of Vip and Vin of Fig. 3) and a current mode terminal (collector of Q1/Q2), wherein the envelope detector is configured to detect peak voltages of an RF signal at the RF signal terminal (the circuit is connected and operative as claimed due to the envelope tracking); 
a current mirror (M1 with M2) having a first branch coupled to the current mode terminal (drain/gate of M1) and a second branch configured to create a detector current that is proportional to a branch current through the first branch in response to peak voltages detected by the envelope detector (drain of M2 generating the drain current of M2 which operates as claimed); and 
an offset current subtraction branch (Q3) configured to subtract an offset current from the detector current (Q3 sinks/subtracts current from the drain of M2), wherein the offset current subtraction branch has a control terminal coupled to the RF signal terminal (e.g., via at least one of C1 and C2 and the resistors R and R/2 connected to the bases of Q1-Q3).  
Leung et al. fails to disclose that the offset current branch has “a fixed resistor through which the offset current flows”.
However, it is old and well-known to add degeneration resistors between the emitter and ground of the transistors of a RF power detector for the purpose of, among other things, reducing power consumption.
Yin discloses, in Fig. 3, a RF power detector that is constructed substantially similar to that of the RF power detector of Leung et al. and further includes degeneration resistors (R1-R4, 205 and 229) for the purpose of, among other things, reducing power consumption of the RF power detector (see paragraph 0021).
It would have been obvious to add degeneration resistors between the emitter and ground of the Q1-Q3 and the NPN transistor of 26 of Fig. 3 of Leung et al. for the purpose of, among other things, reducing power consumption within the circuit of Fig. 3 of Leung et al.
As combined above the offset current flowing through Q3 of Leung flows through the above added fixed emitter-degeneration resistor connected between the emitter of Q3 and ground.
With respect to claim 4, the RF power detector of claim 1 wherein the first branch of the current mirror comprises a first mirror transistor (M1) having a first current terminal coupled to a supply node (source connected to upper power supply node) and a second current terminal coupled to the current mode terminal (drain connected to the collector of Q1/Q2) and a first control terminal coupled to the second current terminal (gate connected to the drain).  
With respect to claim 5, the RF power detector of claim 4 wherein the second branch of the current mirror comprises a second mirror transistor (M2) having a third current terminal coupled to the supply node (source) 2Attorney Docket No. 2867-2783Application No. 17/161,137and a fourth current terminal coupled to a detector output (drain connected to the output to 34 and/or one of the output of 34, the output of 36 and the output Vbias1 via 34, 36 and 25.  Each of the above outputs may be interpreted as “a detector output”) and a second control terminal coupled to the first control terminal of the first current mirror (gate).  
With respect to claim 6, the RF power detector of claim 5 wherein the second control terminal is coupled to the first control terminal of the first current mirror through a resistor configured to filter the detector current (32).  
With respect to claim 7, the RF power detector of claim 6 further including a filter capacitor coupled between the second control terminal and the second mirror transistor (Cip).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. in view of Yin and in further view of  David et al. (USPN 9,507,358).
With respect to claim 3, Leung et al. discloses an envelope detector comprising a first transistor (one of Q1 and Q2) having a control terminal coupled to the RF signal terminal (base via the capacitors connected to Vip and Vin), a first current terminal coupled to the current mode terminal (collector) and a second current terminal (emitter). Leung et al. fails to disclose a low pass filter connected between the emitter and ground of Q1/Q2.  Thus, Leung et al. fails to disclose “wherein the envelope detector comprises: 
a low-pass filter coupled between the second current terminal and a fixed voltage node, wherein the low-pass filter is configured to shunt RF components from the peak voltages to the fixed voltage node.  
However, David et al. disclose, in Fig. 3, that it is old and well-known to add a low pass filter (31 and 36) between the emitter and ground (28e) of an envelope detector (21/Q1) for the purpose of, among other things, adding further/additional harmonic filtering (i.e., suppressing of unwanted signals) within the envelope detector (see Col. 4 lines 44-57).
The envelope detector of David et al. comprises:
a first transistor (Q1, e.g., same as Q1/Q2 of Leung) having  a control terminal coupled to the RF signal terminal (base), a first current terminal coupled to the current mode terminal (collector connected in the same fashion of Q1/Q2) and a second current terminal (emitter; 28e); and 
a low-pass filter (31 with 36) coupled between the second current terminal (28e) and a fixed voltage node (ground), wherein the low-pass filter is configured to shunt RF components from the peak voltages to the fixed voltage node (the filter operates as claimed). As can be seen David et al. discloses that adding such additional filter is optional if such additional filtering is desired/required (see Col. 4 lines 44-45). 
It would have been obvious to one of ordinary skill in the art to add a low pass filter such as that of 31 and 36 of David et al. to Q1 and Q2 of Leung et al. the purpose of, among other things, adding further/additional harmonic filtering (i.e., suppressing of unwanted signals) within the envelope detector when such additional filtering is desired.  

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. in view of Yin and in further view of  Maneatis (USPN 6,462,527).
With respect to claim 8, the RF power detector of claim 4 further comprising a plurality of scaling transistors (scaling transistors that allow for the multiple outputs currents of M4, see Col. 6 lines 5-25) each of which is coupled with a switch and provides a current to the detector output (e.g., output of 36), wherein each of the plurality of switch transistors is configured to be selectively turned on and off (as can be seen the transistors of M4 are connected and disconnected to adjust the output current level of 36, again see Col. 5 lines 5-25).  
Leung et al. fails to disclose the explicit details of how the transistors of the current of M3 and M4 are switched in and out of the programmable transistor of M4.  Thus, Leung et al. fails to disclose “each of which is coupled in series with a corresponding one of a plurality of switch transistors between the supply node and a detector output”.
However, it is old and well known to construct the programmable portion of a current mirror with switch transistors that are connected in series between a power supply node and the output of the current mirror (e.g., output of the detector/M4 of Leung et al.).
Such a programmable current mirror is disclosed in Fig. 4 of Maneatis which discloses:
a current mirror (Fig. 4) using a plurality of scaling transistors (58, 60, 62) each coupled in series with a switch transistor (switches connected to drains) between the supply node (voltage at the source. Note Maneatis discloses the current mirror may be PMOS and thus connected to an upper supply, see Col. 12 line 63 to Col. 13 line 3) and the current mirror output wherein switch transistors are switched selectively turned on and off (see Col. 6 line 63 to Col. 7 line 12).
The current mirror of Maneatis is a specific current mirror allows one to fine tune the output current of the current mirror, among other things, it would have been obvious to one of ordinary skill in the art to use the programmable current mirrors of Maneatis in place of the generic programmable current mirror of M3/M4 of Leung et al. for the purpose of having a specific current mirror that allows one to fine tune the output current level as well as having specific devices capable of providing such programmable current generating operations.  
Assuming, arguendo, that the selecting switches of the current mirror legs of Maneatis are not transistors.  It would have been obvious to one of ordinary skill in the art to replace the generic switches with transistor switches, since it is old and well-known that transistors are simply constructed and energy efficient switches.  Examiner takes official notice that it is old and well-known to construct switches with transistors.
With respect to claim 9, the RF power detector of claim 8 wherein each of the plurality of scaling transistors has a control terminal that is coupled to the first control terminal of the first mirror transistor (via the current mirroring action of M2, 34 and M3).  
With respect to claim 10, the RF power detector of claim 8 wherein the plurality of scaling transistors is configured to scale the detector current with a binary scale (the scaling is binary, see Col. 6 lines 11-15).  

Claims 11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. in view of Yin and in further view of Kuriyama et al. (USPN 8,005,445).
With respect to claim 11, Leung et al. discloses, a radio frequency (RF) power detector (Fig. 1 details disclosed in Figs. 2 and 3) comprising: 
 an envelope detector (at least one of Q1 and Q2 of Fig. 3 which detects the envelope of the input signal by providing an output responsive to the envelope of Vin/Vip, e.g., see Col. 3 lines 62 to Col. 4 line 3 and Col. 4 lines 20-50.  Note the current mirror/current multiplier is incapable of detecting an envelope of the signal without 16 of Fig. 2/Q1 and Q2 of Fig. 3) having an RF signal terminal (e.g., one of Vip and Vin of Fig. 3) and a current mode terminal (collector of Q1/Q2), wherein the envelope detector is configured to detect peak voltages of an RF signal at the RF signal terminal (the circuit is connected and operative as claimed due to the envelope tracking); 
a current mirror (M1 with M2) having a first branch coupled to the current mode terminal (drain/gate of M1) and a second branch configured to create a detector current that is proportional to a branch current through the first branch in response to peak voltages detected by the envelope detector (drain of M2 generating the drain current of M2 which operates as claimed); and 
an offset current subtraction branch (Q3) configured to subtract an offset current from the detector current (Q3 sinks/subtracts current from the drain of M2), wherein the offset current subtraction branch has a control terminal coupled to the RF signal terminal (e.g., via at least one of C1 and C2 and the resistors R and R/2 connected to the bases of Q1-Q3).  
Leung et al. merely discloses a single RF power detector.  Thus, Leung et al. fails to disclose:
 “a plurality of RF power detectors; and 
 a detector resistor coupled in series with the plurality of RF power detectors, wherein the detector resistor is configured to generate a detector voltage from a total detector current flowing from the plurality of RF power detectors”.  
However, it is old and well-known to have a plurality of RF power detectors having a detector resistor connected to the output of the plurality of RF power detectors.  Doing so allows to detect the RF power of amplifiers that use more than one power amplifier such as a Doherty amplifier/balanced amplifier.  Kuriyama discloses an RF power detector used in such a balanced amplifier (see Fig. 11 and 15).  The RF power detector (circuit of Fig. 15 lest 60A and 60b) comprises:
* a plurality of RF power detectors (Qm2 with 1010a and 200a and QM2 with 200b); and 
* a detector resistor coupled in series with the plurality of RF power detectors (R3), wherein the detector resistor is configured to generate a detector voltage from a total detector current flowing from the plurality of RF power detectors (Vsum).  
It would have been obvious to duplicate multiple RF power detectors of Leung et al. and combine the output of the plurality of RF power detectors at a resistor (as evidenced by Kuriyama) for the purpose of, among other things, being able to detect the RF power of an amplifier circuit that includes more than one power amplifier (such as a balanced amplifier) as disclosed in Kuriyama.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Claims 14-17 are rejected for essentially the same reasons as claims 4-7.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. in view of Yin in further view of Kuriyama et al. and in further view of David et al.
Claim 13 is rejected for similar reasons as claim 3.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. in view of Yin in further view of  Kuriyama et al. and in further view of Maneatis.
Claims 18-20 are rejected for essentially the same reasons as claims 8-10.

Response to Arguments
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive. 
The argument that “the Patent Office simply dismissed the newly cited limitation by stating, ‘However, it is old and well-known to add degeneration resistors between the emitter and ground of the transistors of a RF power detector for the purpose of, among other things, reducing power consumption’” is not persuasive. While it was stated that it is old and well-known to add a degeneration resistor, it can be seen that Yin was cited to further evidence that such degeneration resistors are well-known (see, R1, R2 and 229 of Fig. 3 of Yin).  Furthermore, Yin clearly discloses that such degeneration resistors are used to “further reduce power consumption” in paragraph 0021 which states:
…“The emitter-degeneration resistor 205 for the biasing transistor 204 is also of value, the emitter-degeneration resistors 229 and R.sub.3 at the emitters of transistors 228 and Q.sub.3 are of value 1/2 R.sub.E, and the emitter-degeneration resistor R.sub.4 at the emitter of transistor Q.sub.4 is of value 1/4 R.sub.E. Accordingly, each of the pair of transistors Q.sub.1 and Q.sub.2 forms an amplifier element which includes a respective impedance, the respective emitter-degeneration resistor R.sub.1, R.sub.2, through which flows current in the respective collector-emitter path (the amplifier path of the transistor) and current in the respective control terminal (the base of the transistor). For large signal operation of the bipolar transistors Q.sub.1 and Q.sub.2, the added emitter-degeneration resistors R.sub.1, R.sub.2 increase the input impedance, so that the base current and therefore the collector current of each transistor is substantially reduced. In this case, power consumption is reduced correspondingly . Quiescent voltage is maintained by similar emitter-degeneration resistors 229 and R.sub.3 of value R.sub.E for the biasing transistors 204 and 228 and which contribute to further reduction in power consumption”... (Examiner’s emphasis).

As can be seen Yin clearly evidences such degeneration resistors are old and well-known and further evidences that the degeneration resistors, at least in part, reduce power consumption.  Furthermore, it can be seen 204, 206, 210, 214, 216, 218, 220, 222, 224 Q1, Q2, M1, M2 and 228 of Fig. 2 of Yin are connected and operative in essentially the same way as 26, C1, C2, 28, 30, 32, M2 R and Q3 of Fig. 3 of Leung et al. Thus, the above cited portions of Fig. 2 and Fig. 3 of Leung et al. essentially operate in the same way.  Moreover, it can be seen that Fig. 3 of Yin is connected and operative in the same way as Fig. 2 of Yin.  However, Fig. 3 includes the degeneration resistors (e.g., 205, R1, R2, 229, etc.) for at least the purpose of reducing power consumption as evidenced in paragraph 0021 of Yin.  Thus, it would be clear that adding such degeneration resistors to the circuit of Leung et al. would provide for similar power savings since the above cited portions of Fig 2 (and Fig. 3 mins the degeneration resistors) of Yin and Fig. 3 of Leung et al. are functionally equivalent circuits. 
Thus it can be seen that the Office Action doesn’t merely allege that it is known to add such degeneration.  Rather, the Office Action relies on the teachings of Yin to disclose that such degeneration resistors are known and provide advantages such as reduced power consumption. 
The argument that “in contrast to the Patent Office's assumption of reducing power consumption, the present fixed resistor is not intended for reducing power consumption but instead is configured to limit the offset current to a maximum value among other desirable effects” is not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The arguments that “the Patent Office admits that the primary reference to “Leung et al. fails to disclose that the offset current branch has 'a fixed resistor through which the offset current flows.’ As such, previously presented claim 1 is both novel and non-obvious over Leung” are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


The argument that “[f]urther still, the Patent Office has failed to locate any other prior art in the context of the claimed feature of the offset current subtraction branch configured to subtract an offset current from the detector current, wherein the offset current subtraction branch has a fixed resistor through which the offset current flows” is not persuasive. As can be seen the offset current subtraction branch was cited as Q3 of Leung et al. which was cited as subtracting the offset current since “Q3 sinks/subtracts current from the drain of M2” (see page 4 of the Office Action mailed 3/1/22).  As can be seen the current the is sunk by Q3 is the current that flows into the emitter of Q3.  As combined above Q3 would include the degeneration resistor 229 of Fig. 3 of Yin.  Thus, the offset current subtraction branch has a fixed resistor (229 of Yin as added to Q3 of Leung et al.) through which the offset current flows (current sunk by Q3 from its collector to its emitter.  Note current in a serial branch is the same though all the elements of the serial branch.  Thus the offset current flows through the added degeneration current).  Thus, Applicant’s arguments are not persuasive.  Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The argument that “Applicant respectfully challenges the factual assertion as not properly officially noticed or not properly based upon common knowledge because the Patent Office has not provided any evidence that the previously claimed feature wherein the offset current subtraction branch has a fixed resistor through which the offset current flows in the context of an offset current subtraction branch of an RF power detector” is not persuasive.  As can be seen the rejection is under Leung et al. in view of Yin. It is clear that Yin provides such evidence that such degeneration resistors are well-known and provide for the advantage of reducing power consumption.  Applicant ignores the fact that Yin provides for such evidence.  Furthermore, Applicant fails to provide any rationale as to why one would not combine the teachings of Yin with Leung et al.  Additionally, Applicant fails to provide any reasoning as to why Yin does not disclose such a degeneration resistor.  Thus, Applicant’s arguments are not persuasive.
The argument that “the Patent Office has only declared without any evidence that it is well-known to have degeneration resistors between an emitter and ground” is not persuasive, since Applicant ignores the reference to Yin.  Clearly, Yin provides evidence and motivation for adding degeneration resistors.
The argument that “[t]he Leung circuitry may very well become inoperable because the circuitry of Leung is structurally different and ripple effects of inclusion of the claimed fixed resistor through which the offset current flows may cause inoperability” is not persuasive for at least two reasons.  First, Applicant merely alleges that such degeneration resistors “may” cause the circuitry of Leung to become inoperable.  However, Applicant fails to provide any reasoning as to why such resistors must/will cause the circuit to become inoperable.  Second it is clear that Yin discloses such degeneration resistors in a circuit that is effectively the same circuit of Leung.  Thus, it is clear that such resistors will not harm the functionality of Leung or Yin.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849